UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No.1) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2013 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE EXCHANGE ACT For the transition period from to High Performance Beverage Co. (Exact name of small business issuer as specified in its charter) Nevada 000-54973 27-3566307 (State or other jurisdiction (Commission file number) (IRS Employer of incorporation or organization) Identification Number) 5137 E. Armor St., Cave Creek, AZ 85331 (Address of principal executive office) (Issuer’s telephone number) Check whether the issuer (1) has filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer” and “large accelerated filer” in Rule12b-2 of the Exchange Act (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company as defined in Rule12b-2 of the Exchange Act. Yes¨Nox State the number of shares outstanding of each of the issuer’s classes of common equity as of the latest practicable date: 103,970,000 shares of Common Stock as of June 24, 2013. EXPLANATORY NOTE High Performance Beverage Co., a Nevada corporation (the “Company”), is filing this Amendment No. 4 (this “Amendment”) to its Quarterly Report on Form 10-Q for the period ended April 30, 2013, as filed with the Securities and Exchange Commission (the “Commission”) on June 25, 2013 (the “Original Filing”) and previously amended on October 7, 2013 (the “First Amended Filing”), December 31, 2013 (the “Second Amended Filing”) and on February 3, 2104 (the “Third Amended Filing”). The Company is filing this Amendment in order to: 1. Record share based compensation in the proper period. 2. Properly classify shares subscribed to but not yet issued. 3. Correct the amount of deferred financing costs and related amortization recognized during the period. 4. State the correct number of shares of common stock outstanding on the date of the Original Filing. Accordingly, net loss for the three and nine months ended April 30, 2013, as previously reported, of $895,206 and $1,421,043, respectively, has changed to a net loss of $1,081,776 and $1,800,443, for the three and nine months ended April 30, 2013, respectively. This Amendment should be read in conjunction with the Original Filing and the First Amended Filing. This Amendment speaks as of the date of the Original Filing, does not reflect events that may have occurred after the date of the Original Filing and does not modify or update in any way the disclosures made in the Original Filing, except as required to reflect the revisions discussed above. High Performance Beverage Co. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS APRIL 30, 2, 2012 (Unaudited) April 30, 2013 (restated) July 31, 2012 (restated) ASSETS Current Assets Cash $ 39,015 $ - Accounts receivable 37,042 - Inventory 26,587 - Deferred loan costs 316,977 Total Current Assets 419,621 - Total Assets $ 419,621 $ - LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current Liabilities Accrued expenses $ 77,293 $ 36,880 Convertible notes payable, net 240,000 - Total CurrentLiabilities 317,293 36,880 Derivative liability 118,133 - Total Liabilities 435,426 36,880 Commitments and contingencies (Note 5) - - Stockholders’ Equity (Deficit) Preferred stock: $0.001 par value; 1,000,000 shares authorized; no shares issued or outstanding - - Common stock: $0.001 par value; 500,000,000 shares authorized;103,970,000 and 94,150,000 shares issued and outstanding 103,970 94,150 Stock subscription payable 220,859 - Additional paid-in capital 1,663,853 22,237 Retained earnings from discontinued operations 6,944 6,944 Accumulated deficit (2,011,431 ) (160,211 ) Total Stockholders’ Equity (Deficit) (15,805 ) (36,880 ) Total Liabilities and Stockholders’ Equity (Deficit) $ 419,621 $ - See accompanying notes to the consolidated financial statement 2 High Performance Beverage Co. (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED APRIL 30, 2 (Unaudited) (restated) (restated) REVENUES $ $ - COST OF GOODS SOLD - GROSS PROFIT - OPERATING EXPENSES OTHER (INCOME) EXPENSE Change in derivative liability - Interest expense - LOSS FROM CONTINUING OPERATIONS ) ) DISCONTINUED OPERATION - net - - NET LOSS $ ) $ - NET LOSS PER SHARE: BASIC AND DILUTED $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING: BASIC AND DILUTED See accompanying notes to the financial statements 3 High Performance Beverage Co. (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE NINE MONTHS ENDED APRIL 30, 2 (Unaudited) (restated) (restated) REVENUES $ $ - COST OF GOODS SOLD - GROSS PROFIT - OPERATING EXPENSES OTHER (INCOME) EXPENSE Change in derivative liability Interest expense - LOSS FROM CONTINUING OPERATIONS ) ) DISCONTINUED OPERATION – net - ) NET LOSS $ ) $ ) NET LOSS PER SHARE: BASIC AND DILUTED $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING: BASIC AND DILUTED See accompanying notes to the financial statements 4 High Performance Beverage Co. (A Development Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED APRIL 30, 2 (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net (loss) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Share based compensation Amortization of deferred financing costs - Change in derivative liability - Changes in assets and liabilities: Increase in accounts receivable ) - Increase in prepaid expenses and inventory ) - Increase in accrued expenses Cash used in Operating Activities ) ) CASH FLOWS FROMINVESTING ACTIVITIES - - CASH FLOWS FROMFINANCING ACTIVITIES Loan proceeds - Sale of shares - Retirement of shares - ) Cash provided by (used In) financing activities ) NET INCREASE (DECREASE)IN CASH - Cash, beginning of period - Cash, end of period $ - SUPPLEMENTAL CASH FLOW INFORMATION: Cash paid for interest $ $ - Cash paid for income taxes $ - $ - Financing activities Shares issued for loan origination costs $ $ - See accompanying notes to the financial statements 5 High Performance Beverage Co. (A Development Stage Company) STATEMENTS OF STOCKHOLDERS’ EQUITY (DEFICIT) FOR THE PERIOD FROM INCEPTION (FEBRUARY 28, 1997) THROUGH APRIL 30, 2013 (Unaudited) Common Stock Common Stock Amount Additional Paid-in Capital Stock Subscriptions Payable Retained Earningsfrom Discontinued Operations Accumulated Deficit Total Balance, July 31,2012 94,150,000 $ 94,150 $ 22,237 $ - $ 6,944 $ (160,211 ) $ (36,880 ) Issuance of shares for services rendered 6,409,585 6,410 922,888 282,220 - - 1,211,518 Common stock issued for cash 910,415 910 110,451 (61,361 ) - - 50,000 Capital contributed as inducement to enter into convertible note payable - - 160,000 - - - 160,000 Common stock issued in connection with convertible note payable 2,500,000 2,500 397,500 - - - 400,000 Net loss - (1,851,220 ) (1,851,220 ) Balance, April 30, 2013 103,970,000 $ 103,970 $ 1,663,853 $ 220,859 $ 6,944 $ (2,011,431 ) $ (15,805 ) See accompanying notes to the financial statements. 6 High Performance Beverage Co. (A Development Stage Company) Notes to the Consolidated Financial Statements April 30, 2013 and 2012 (Unaudited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Interim financial statements The accompanying unaudited interim financial statements and related notes have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) for interim financial information, and with the rules and regulations of the United States Securities and Exchange Commission (the “SEC”) set forth in Article 8 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by U.S. GAAP for complete financial statements. The unaudited interim financial statements furnished reflect all adjustments (consisting of normal recurring accruals) which are, in the opinion of management, necessary to a fair statement of the results for the interim periods presented. Unaudited interim results are not necessarily indicative of the results for the full fiscal year. These financial statements should be read in conjunction with the financial statements of the Company for the fiscal year ended July 31, 2012 and notes thereto contained in the Company’s Annual Report on Form 10-K. Revenue Recognition We recognize revenue in accordance with SEC Staff Accounting Bulletin (SAB) No. 104, “Revenue Recognition.” Revenue for our products is most often recognized upon delivery of the products to the customer, but in no case prior to when the risk of loss and other risks and rewards of ownership are transferred. Net revenues reflect gross revenues less sales discounts, customer rebates, sales incentives, and product returns. In accordance with accounting standards for consideration given by a vendor to a customer (including a reseller of the vendor's products), we record reserves for customer rebates, typically based upon projected customer volumes. In addition, in connection with obtaining long-term supply agreements from our funeral home customers, we may offer sales incentives in the form of custom showrooms and fixtures. Costs associated with these sales incentives are amortized over the term of the related agreement, typically 3 to 5 years. Our sales terms generally offer customers various rights of return. We record reserves for estimated product returns in accordance with the standards for revenue recognition when a right of return exists. Inventories Inventories are stated at the lower of cost or market. Cost is determined using the first-in, first-out (“FIFO”) method. Inventories are acquired from a contract manufacturer and are, therefore, all finished goods. 7 Loan Costs The Company adopted the provisions of FASB ASC 310-20-25, Loan Origination Fees and Direct Loan Origination Costs,and defers direct costs incurred to originate a loan. Deferred loans costs are amortized on a straight-line basis because of the short term nature of the related debt. Share-Based Compensation The Company follows the provisions of FASB ASC 505-50, Equity Based Payments to Non-employees, which requires all stock-based payments to service providers, including grants of employee stock options, to be recognized in the financial statements based on their fair values on the date of grant The Company issues stock-based compensation awards to contractors, vendors and for marketing purposes. This compensation is generally in the form of restricted shares of common stock. The Company measures and recognizes compensation expense for all stock-based awards based on the awards' fair value which is generally the quoted market value of common shares on the date that the contract mandating the award issuance is executed. The Company recognizes the expense on a straight-line basis over the service period of the related contract. However, if shares of common stock are issued as of the inception of a contract period and the Company does not have the right to recover any of the shares for nonperformance, the entire expense is recognized at the inception date of the contract. Basic and Diluted Loss Per Common Share Net loss per common share is computed pursuant to section FASB ASC 260-10-45. Basic and diluted net income per common share has been calculated by dividing the net income for the period by the basic and diluted weighted average number of common shares outstanding assuming that the Company incorporated as of the beginning of the first period presented. There were no dilutive shares outstanding at April 30, 2013 or 2012. Issuable common stock is not included in the calculation of basic or diluted weighted average number of common shares outstanding because including these shares would be antidilutive. Discontinued Operations In accordance with FASB ASC 205-20, Presentation of Financial Statements-Discontinued Operations, the Company reported the results of its commercial cleaning services as a discontinued operation. The results of operations of business dispositions are segregated from continuing operations and reflected as discontinued operations in current and prior periods. 8 Recently Issued Accounting Standards There were no new accounting pronouncements that had a significant impact on the Company’s operating results or financial position. NOTE 2 - GOING CONCERN The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As reflected in the accompanying financial statements, the Company had recurring losses and an accumulated deficit of $2,011,431 through April 30, 2013 and had no committed source of debt or equity financing. These factors raise substantial doubt as to the Company’s ability to continue as a going concern. While the Company is emphasizing a new product line involving the manufacture and sale of sports performance or energy drinks along with any other non-alcoholic beverage under the trade name, Dethrone Beverages, there are uncertainties as to whether the Company will obtain sufficient financing to introduce and distribute the planned product or, if distributed, there will be sufficient market demand for the products. The financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. NOTE 3 - CONVERTIBLE NOTES PAYABLE Convertible notes payable consists of the following: April 30, July 31, Description On November 15, 2012, the Company entered into a Senior Secured Promissory Note (the “Note”) with an unaffiliated party (the “Third Party”) under which the Company received a one-year loan with a principal balance of $100,000. The loan bears interest at 20% per annum with interest payments due quarterly. In addition, the Company issued 2,500,000 shares of restricted common stock to the lender and Mr. Holley and McBride pledged their 56,250,000 shares of the Company’s common stock as collateral and transferred 1,000,000 shares of free trading shares to the lenderIf the Company goes into default of the provisions of the loan, it becomes convertible into the Company’s common stock at a price of $0.001 per share (100 million shares). If an event of default occurs, the lender will have the ability of becoming the controlling shareholder of the Company. The Company recorded deferred financing costs of $560,000 in connection with these transfers.The deferred financing costs is being amortized to interest expense over the term of the loan or twelve months. The company reflected amortization on the deferred financing costs in the amount of $243,023 for the nine months ended April 30, 2013, which is reflected in the statement of operations.On June 20, 2013, the Company and the Third party entered into an Amended and Restated Senior Secured Convertible Promissory Note (the “Amended Note”) which amended certain terms of the Note. Pursuant to the Amended Note, the Company’s repayment of the principal balance of the Amended Note is secured by all the assets of the Company. In addition, the provisions of the Note whereby Mssrs. Holley and McBride pledged 56,250,000 of their shares of common stock of the Company were removed. $ $ - On February 27, 2013, the Company entered into a $335,000 convertible loan agreement. The agreement provides for a $35,000 original issue discount. The lender, at its discretion, may provide funds up to $300,000 to the Company. It provided $60,000 at the closing of the agreement on April 30, 2013. All loans under the agreement are payable in full one year after the funds are issued together with a prorated portion of the original issue discount. All amounts outstanding under the agreement become convertible, at the lender’s discretion, into shares of the Company’s common stock starting 180 days from the execution date of the agreement. The conversion rate per share is the lower of (i) $0.044 or (ii) 60% of the lowest trade price during the 25 trading days prior to a conversion notice. The lender has agreed that it will not execute any short trades and, at no time, will hold more than 4.9% of the Company’s outstanding common stock. If the Company repays all amounts outstanding under the agreement within 90 days of the execution date, there will be no interest amounts due. If it does not pay all amounts due within 90 days of the execution date, it cannot make any other prepayments of the amounts outstanding without the consent of the lender. In addition, there will be a one-time interest charge of 12% of the amounts outstanding. The Company must also register all shares that are issuable under the agreement in any Registration Statement that it files with the SEC for any purpose. - On April 30, 2013, the Company entered into a Debenture. In connection with the sale of the Debenture, on April 30, 2013 (the “Initial Exercise Date”) the Company issued the purchaser of the Debenture a warrant to purchase 3,726,708 shares of the Company’s common stock at an exercise price of $0.03 per share (subject to adjustment as provided in the debenture). The Warrant is exercisable on a cashless basis (as provided in the Warrant) and as a result there is no assurance that any part of the Warrant will be exercised for cash. The warrant terminates three years from the Initial Exercise Date and on such date the Warrant shall be automatically exercised via cashless exercise. The fair value of the warrant on the date of grant was $50,777. Upon an Event of Default (as defined in the Debenture), the outstanding principal amount of the Debenture plus accrued but unpaid interest, liquidated damages and other amounts owing on the Debenture through the date of the acceleration shall become at the Debenture holder’s election immediately due and payable in cash at the Mandatory Default Amount (as defined in the Debenture). Commencing five days after the occurrence of an Event of Default that results in the eventual acceleration of the Debenture, the interest rate on the Debenture shall accrue at an interest rate equal to the lesser of 22% per annum or the maximum rate permitted under applicable law. - Total convertible notes payable, net of discount $ $ - 9 The convertible notes payable issued on February 20, 2013 and April 30, 2013 contain a variable conversion feature (the Variable Conversion Feature) that gives rise to a derivative liability. We have measured this derivative at fair value and recognized the derivative value as a current liability and recorded the derivative value on our consolidated balance sheet. Fair Value Considerations GAAP establishes a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. As presented in the tables below, this hierarchy consists of three broad levels: Level1 valuations: Quoted prices in active markets for identical assets and liabilities. Level2 valuations: Quoted prices for similar assets or liabilities in active markets; quoted prices for identical or similar assets or liabilities in markets that are not active; and model-derived valuations whose inputs or significant value drivers are observable. Level3 valuations: Significant inputs to valuation model are unobservable. We classify assets and liabilities measured at fair value in their entirety based on the lowest level of input that is significant to their fair value measurement. We measure all our derivative financial instruments that are required to be measured at fair value on a recurring basis using Level3 inputs. Level3 inputs are unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. The derivative is valued primarily using models based on unobservable inputs that are supported by little to no market activity. These inputs represent management’s best estimate of what market participants would use in pricing the liability at the measurement date and thus are classified as Level 3. Changes in the fair values of the derivative are recognized in earnings in the current period. During the month period ended April 30, 2013, the Company recorded a derivative liability of $118,113 related to the Variable Conversion Feature and recognized a change in the derivative liability of $118,113. At April 30, 2013, derivative liability was $118,113. 10 NOTE 4 - SHARE CAPITAL On November 15, 2012, the Company issued 2,500,000 shares of restricted common stock in connection with the issuance of the convertible note referred to in Note 3 in the amount of $100,000. In January 2013 the Company received an investment of $15,000 for 300,000 restricted shares.These shares have not been issued as of the date of this report. During the nine months ended April 30, 2013, the Company entered into three-year endorsement agreements with seven sports figures who have agreed to endorse the Company and its products for an aggregate of 5,220,000 restricted shares of the Company’s common stock plus an additional 955,000 contingent restricted shares based on certain performance criteria. The Company has recorded an aggregate Marketing Expense of $393,000 relating to the shares. The Company evaluated these awards under FASB ASC 505-50 and determined that awards dependent upon performance conditions should be recognized as expense as the performance conditions are met. Sponsorship of Texas versus The Nation football game On January 4, 2013 the Company entered into an agreement to be the 2013 Title Sponsor of Texas vs. The Nation which was held on February 2, 2013 at Eagle Stadium in Allen, Texas. In consideration for its sponsorship, the Company has given Overtime Marketing SE, LLC the right to purchase 5,000,000 restricted shares of its common stock at a price per share equal to 125% of par value ($.001) to be paid in US currency at time of acquisition. The shares will be made available for sale upon the following schedule: · 1,250,000 shares at the time of execution of the formal Sponsorship Contract; · 1,250,000 shares 180 days after execution of Sponsorship Contract; · 1,250,000 shares 360 days after execution of Sponsorship Contract; and · 1,250,000 shares 540 days after execution of Sponsorship Contract. The Company recorded an expense equal to all the shares covered by the Sponsorship Contract based on the price of Company shares on the date the Company entered into the agreement which resulted in a recorded expense of approximately $643,750 for the nine months ended April 30, 2013. NOTE 5 - COMMITMENTS AND CONTINGENCIES In April 2012, Dethrone Beverage, Inc. (“DB”) entered into an exclusive license agreement with Dethrone Royalty Holdings, Inc. giving DB the right to use the Dethrone trademark worldwide in connection with the manufacture and sale of sports performance or energy drinks along with any other non-alcoholic beverage under the Trade Name, Dethrone Beverages. 11 The License Agreement with Dethrone Royalty, Inc. is for five years and requires payments as follows: Year Royalty 1 12% of Gross Profit 2 $50,000 plus 8% of Gross Profit 3 $100,000 or 6% of Gross profit, whichever is higher 4 $150,000 or 6% of Gross profit, whichever is higher 5 $200,000 or 6% of Gross profit, whichever is higher The License Agreement with Dethrone Royalty, Inc. specifies minimum levels of sales which, if not attained by DB, gives Dethrone Royalty, Inc. the right to terminate the License Agreement. These minimums are as follows: Year Minimum Sales 1 $ -0- 2 $ 3 $ 4 $ 5 $ The License Agreement with Dethrone Royalty Holdings, Inc. also requires DB to maintain various liability insurance coverage. NOTE 6 - SUBSEQUENT EVENTS In accordance with ASC 855, Subsequent Events, the Company has evaluated subsequent events from May 1, 2013 through December 30, 2013, the date the amended and restated financial statements were available to be issued and has determined that it does not have any material subsequent events to disclose other than the matters disclosed below. On October 14, 2013, the licensor in the Dethrone licensing agreement sent a notice of termination of this license agreement wherein it purposed to terminate this license agreement and demanded licensing fees of $475,000. The Company has asserted that the licensor has repudiated the license agreement and demanded damages of $850,000. This issue has not progressed passed this point and the Company is currently awaiting service of a complaint. Additionally, the Company is involved in a dispute with Overtime Marketing, SE, LLC and Overtime Marketing, LLC (“Potential Plaintiffs”) with which it had signed an agreement for marketing services. Potential plaintiffs have sent Company a demand letter seeking payment in the amount of $4,814,500 arising from an alleged breach of a term sheet that provided for the Company to compensate plaintiffs with up to 5,000,000 shares of its restricted common stock in exchange for certain marketing services. Settlement negotiations with potential plaintiffs are in process and Company legal counsel is unable at this time to estimate any potential liability of the Company resulting from this dispute. The Company is currently awaiting service of a complaint. No liability has been accrued as a result of this dispute. On October 10, 2013, the Company entered into a license agreement (“License Agreement”) with Throwdown Industries Holdings, LLC, a Delaware limited liability company (“Licensor”), pursuant to which the Licensor granted an exclusive, non-sublicenseable and non-assignable right to the Company to use its trademarks and other intellectual properties (“Trademarks”) solely in connection with the development, manufacture, distribution, marketing and sale of sports performance drinks within the United States and Canada (the “License”) as well as a one-time right of first refusal to license other types of beverages. The Company’s rights under the License Agreement are contingent upon Licensor’s prior written approval of any sports performance drinks developed or proposed by the Company to contain any of the Trademarks (“Licensed Products”). In consideration for the License, the Company shall pay ten percent (10%) of the net revenue generated by all sales and other transfers of the Licensed Products during the term of the License Agreement. Notwithstanding the foregoing, the Company shall pay the minimum royalties as set forth below: Minimum Minimum Time Period: Net Revenue Quarterly Payments (a) Effective Date through 12/31/13 $ N/A (b) 01/01/14 through 12/31/14 $ $ (c) 01/01/15 through 12/31/15 $ * $ (d) 01/01/16 through 12/31/16 $ ** $ * 2015 minimum Net Revenue shall be the greater of 120% of the actual 2014 Net Revenue or $1,600,000.00. *** 2016 Minimum Net Revenue shall be the greater of 110% of the actual 2015 Net Revenue or $2,500,000.00. During any Extension Term and beyond 2016, the annual Minimum Net Revenue shall be at least 105% greater than the previous year. 12 In addition to the cash payment, the Company will also issue 5,437,603 shares of its common stock to the Licensor. During each quarter of the term of the Agreement, the Licensor shall have the option to convert a portion or all of the greater of the minimum quarterly payments or the actual earned royalties into shares of stock of the Company at an exercise price equal to the lesser of $0.03 per share or the VWAP for the ten (10) trading days prior to the end of the respective quarter during the term. In August 2013, a convertible note holder converted $5,000 in principal in exchange for 5,000,000 shares of the Company’s common stock. On August 26, 2013, the Company sold an 8% Convertible Note in the principal amount of $42,500 pursuant to a Securities Purchase Agreement. The note matures on May 21, 2014 and has an interest rate of 8% per annum until the note becomes due. Any amount of principal or interest on the note which is not paid when due shall bear interest at the rate of 22% per annum from the due date thereof. The note may be converted into common stock of the Company at any time beginning on the 180th day of the date of the note. However, the note shall not be converted if the conversion would result in beneficial ownership by the holder of the note and its affiliates to own more than 9.99% of the outstanding shares of the Company’s common stock. Such limitations on conversion may be waived by the note holder upon with not less than 61 days’ prior notice to the Company. The conversion price is 58% of the average of the lowest three closing bid prices of the Company’s common stock for the ten trading days immediately prior to the conversion date. On October 1, 2013, the Company sold an 8% Convertible Note in the principal amount of $32,500 pursuant to a Securities Purchase Agreement. The note matures on June 19, 2014 and has an interest rate of 8% per annum until the note becomes due. Any amount of principal or interest on the note which is not paid when due shall bear interest at the rate of 22% per annum from the due date thereof. The note may be converted into common stock of the Company at any time beginning on the 180th day of the date of the note. However, the note shall not be converted if the conversion would result in beneficial ownership by the holder of the note and its affiliates to own more than 9.99% of the outstanding shares of the Company’s common stock. Such limitations on conversion may be waived by the note holder upon with not less than 61 days’ prior notice to the Company. The conversion price is 58% of the average of the lowest three closing bid prices of the Company’s common stock for the ten trading days immediately prior to the conversion date. In October 2013, a convertible note holder converted $10,200 in principal in exchange for 2,000,000 shares of the Company’s common stock. NOTE 7 - AMENDED FINANCIAL STATEMENTS The Company is filing this Amendment No. 2 (this “Amendment”) to its Quarterly Report on Form 10-Q for the period ended April 30, 2013, as filed with the Securities and Exchange Commission (the “Commission”) on June 25, 2013 (the “Original Filing”) and previously amended on October 7, 2013 (the “First Amended Filing”). The Company is filing this Amendment in order to: 1. Record share based compensation in the proper period. 2. Properly classify shares subscribed to but not yet issued. 3. Correct the amount of deferred financing costs and related amortization recognized during the period. 4. State the correct number of shares of common stock outstanding on the date of the Original Filing. Accordingly, net loss for the three and nine months ended April 30, 2013, as previously reported, of $895,206 and $1,421,043, respectively, has changed to a net loss of $1,081,776 and $1,800,443, for the three and nine months ended April 30, 2013, respectively. This Amendment should be read in conjunction with the Original Filing and the First Amended Filing. This Amendment speaks as of the date of the Original Filing, does not reflect events that may have occurred after the date of the Original Filing and does not modify or update in any way the disclosures made in the Original Filing, except as required to reflect the revisions discussed above. On March 21, 2014, in the process of preparing its quarterly report on Form 10-Q for the quarter ended January 31, 2014, management the Company became aware that the Company’s financial statements in the for the three and nine month periods ending April 30, 2013 and the year ended July 31, 2012 erroneously did not give effect to shares issued for the payment of accounting fees and improperly treated shares issued for services as a liability as opposed to equity.Accordingly, net loss for the three and nine months ended April 30, 2013, as previously reported, of $1,081,776 and $1,800,443, respectively, has changed to a net loss of $1,081,776 and $1,851,220, for the three and nine months ended April 30, 2013, respectively. 13 Thefollowingtables summarize the effectof correctionson the consolidatedfinancial statements as ofthe nine months endedApril 30, 2013: Previously Current Assets Reported Adjustments Restatement Current assets: Current assets Cash $ $
